Case 0:20-cv-60416-AMC Document 97-24 Entered on FLSD Docket 07/09/2021 Page 1 of 9




                    EXHIBIT 24
Case 0:20-cv-60416-AMC Document 97-24 Entered on FLSD Docket 07/09/2021 Page 2 of 9




                                                                              TOCMAIL_00002554
Case 0:20-cv-60416-AMC Document 97-24 Entered on FLSD Docket 07/09/2021 Page 3 of 9




                                                                              TOCMAIL_00002555
Case 0:20-cv-60416-AMC Document 97-24 Entered on FLSD Docket 07/09/2021 Page 4 of 9




                                                                              TOCMAIL_00002556
Case 0:20-cv-60416-AMC Document 97-24 Entered on FLSD Docket 07/09/2021 Page 5 of 9




                                                                              TOCMAIL_00002557
Case 0:20-cv-60416-AMC Document 97-24 Entered on FLSD Docket 07/09/2021 Page 6 of 9




                                                                              TOCMAIL_00002558
Case 0:20-cv-60416-AMC Document 97-24 Entered on FLSD Docket 07/09/2021 Page 7 of 9




                                                                              TOCMAIL_00002559
Case 0:20-cv-60416-AMC Document 97-24 Entered on FLSD Docket 07/09/2021 Page 8 of 9




                                                                              TOCMAIL_00002560
Case 0:20-cv-60416-AMC Document 97-24 Entered on FLSD Docket 07/09/2021 Page 9 of 9




                                                                              TOCMAIL_00002561
